DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 30, the recitation “claim 39” at line 1 should be changed to --claim 29--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,245,432. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claims 21, 29, 37, see claims 1, 7, 15 of U.S. Patent No. 11,245,432.
As to claims 22, 38, see claim 6 of U.S. Patent No. 11,245,432.
As to claims 23, 39, see claim 17 of U.S. Patent No. 11,245,432.
As to claims 24, 40, see claim 12 of U.S. Patent No. 11,245,432.
As to claims 25, 41, see claim 11 of U.S. Patent No. 11,245,432.
As to claims 26-27, claims 1-19 of U.S. Patent No. 11,245,432 fail to recite a third impedance tuner configured to provide adjustable impedance matching between the radio frequency antenna and a third power amplifier, the third impedance tuner connected between the third signal port and the third non-antenna side port of the multiplexer.  Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on how many impedance tuners to be used (either two impedance tuners as in claims 1-19 of U.S. Patent No. 11,245,432, or three impedance tuners as in claim 27 of the present application).  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify claims 1-19 of U.S. Patent No. 11,245,432 with a third impedance tuner, in order to increase operating frequency bandwidth, thus provide more services to the user.
	As to claim 28, see claim 6 of U.S. Patent No. 11,245,432.
As to claim 30, see claim 8 of U.S. Patent No. 11,245,432.
As to claim 31, see claim 9 of U.S. Patent No. 11,245,432.
As to claim 32, see claim 10 of U.S. Patent No. 11,245,432.
As to claim 33, see claim 11 of U.S. Patent No. 11,245,432.
As to claim 34, see claim 12 of U.S. Patent No. 11,245,432.
As to claim 35, see claim 13 of U.S. Patent No. 11,245,432.
As to claim 36, see claim 14 of U.S. Patent No. 11,245,432.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rousu (US 2014/0307599) discloses an integrated module comprising antenna multiplexer, antenna switch, antenna impedance tuner (see paragraph [0156]).
Rogers (US 2017/0133988); Toncich (US 2002/0151291) disclose RF transmitter circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646